Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-18 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest “the one or more pairs of the second plurality of conductive fingers that are C- shaped are oriented orthogonal to the one or more pairs of the first plurality of conductive fingers that are C-shaped”, in context with other limitations of the amended claim 1.
The prior arts fail to disclose or fairly suggest “the third electrical conductor includes a fourth artery and a third plurality of conductive fingers extending from the fourth artery; and the fourth electrical conductor includes a fifth artery, a sixth artery, and a fourth plurality of conductive fingers extending from at least one of the fifth artery or the sixth artery”, in context with other limitations of the amended claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY TRAN/
Primary Examiner, Art Unit 2894